DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1, line 3 discloses “an opening”, this is confusing since Claim 2 also makes references to an opening in line 2 and an opening in line 4. To avoid confusion, examiner recommends changing claim 1, line 3 to recite “a first opening” and claim 2, line 2 to recite “a second opening” and finally claim 2, line 4 to recite “a third opening”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zhao (CN110323618).
With respect to Claim 1: 
Zhao discloses a terminal fastening structure of a connector (FIG. 3), comprising: 
a pair of tab terminals (FIG. 6, 1-4-3-2) electrically connected to an electrical wire connector (FIG. 6, 1-4-3-4); 
a plug inner housing (FIG. 4, 1-4-2) having a first opening (FIG. 4, see notation) at a first end (FIG. 4, see notation) into which the tab terminals (FIG. 4, 1-4-3) are inserted; 
and a pair of terminal holders (FIG. 4, 1-4-6) fastened to the plug inner housing (FIG. 4, 1-4-2) and fixing the tab terminals (FIG. 4, 1-4-3) to the plug inner housing (FIG. 4, 1-4-2).
[AltContent: textbox ( 1st opening)][AltContent: arrow][AltContent: textbox (1st end)][AltContent: arrow]
    PNG
    media_image1.png
    733
    580
    media_image1.png
    Greyscale

With respect to Claim 2: 
Zhao discloses the terminal fastening structure of the connector, further comprising: 
a plug outer housing (FIG. 3, 1-3) having a second opening (FIG. 3, see notation) at a first end (FIG. 3, see notation) into which the plug inner housing (FIG. 3, 1-4-2) is inserted; 

a plug rear shield shell (FIG. 4; 1-4-1, 1-4-7) inserted into the plug outer housing (FIG. 3, 1-3) with the plug inner housing (FIG. 3, 1-4-2) inserted therein and electrically connected to the plug front shield shell (FIG. 3, 1-10); and 
a lever (FIG. 3, 1-1) rotatably coupled to an outer surface (FIG. 3, d-3) of the plug outer housing (FIG. 3, 1-3) so that the plug outer housing (FIG. 3, 1-3) surrounds the plug inner housing (FIG. 3, 1-4-2), the plug front shield shell (FIG. 3, 1-10), and the plug rear shield shell (FIG. 3; 1-4-1, 1-4-7).
[AltContent: arrow][AltContent: textbox (1st end)][AltContent: arrow][AltContent: textbox (upper surface)][AltContent: arrow][AltContent: textbox (outer surface)][AltContent: arrow][AltContent: textbox (2nd end)][AltContent: textbox (2nd opening)][AltContent: arrow][AltContent: textbox (3rd opening)][AltContent: arrow]
    PNG
    media_image2.png
    639
    566
    media_image2.png
    Greyscale

With respect to Claim 6: 
Zhao discloses the terminal fastening structure of the connector, wherein the tab terminals (FIG. 6, 1-4-3-3) are formed in a plate shape (FIG. 6, 1-4-3-3 see plate) whose width is narrowed (FIG. 5, see notation) along a direction inserted into the plug inner housing (FIG. 4, 1-4-2).
With respect to Claim 7: 
Zhao discloses the terminal fastening structure of the connector, wherein an edge (FIG. 5, see notation) of each of the tab terminals (FIG. 5, 1-4-3-2) is formed in a chamfer shape (FIG. 5, see notation).
[AltContent: textbox (chamfered)][AltContent: arrow][AltContent: arrow][AltContent: textbox (narrowed width)][AltContent: textbox (edge)][AltContent: arrow]
    PNG
    media_image3.png
    238
    560
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN110323618) in view of Wang, (CN209266699).
With respect to Claim 13: 
Zhao discloses the terminal fastening structure of the connector wherein an additional opening (FIG. 3, see 3rd opening notation) is formed below the second end (FIG. 3, see 2nd end notation). 
Zhao does not expressly disclose wherein the plug outer housing is formed in an angled type in which the second end facing the opening into which the plug inner housing is inserted is closed. 
However, Wang teaches wherein the plug outer housing (plastic shell in the plug) (FIG. 4, 7) is formed in an angled type (FIG. 4, see notation) in which the second end (FIG. 4, see notation) facing the opening into which the plug inner housing is inserted is closed (FIG. 4, see notation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao with the teachings of Wang and provide wherein the plug outer housing is formed in an angled type in which the second end facing the opening into which the plug inner housing is inserted is closed so as to provide a small and compact structure, wherein a sealing structure improves the th paragraph “Beneficial effects”).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (plug outer housing 1st end - opened)][AltContent: textbox (plug outer housing 2nd end - closed)][AltContent: textbox (2nd opening)][AltContent: arrow][AltContent: textbox (angled type)][AltContent: arrow]
    PNG
    media_image4.png
    493
    829
    media_image4.png
    Greyscale

With respect to Claim 14: 
Zhao in view of Wang discloses the terminal fastening structure of the connector, wherein the plug outer housing (Zhao, FIG. 3, 1-3) has a circular columnar rotation protrusion (Zhao, FIG. 3, d-3) protruding to the outer surface (Zhao, FIG. 3, see notation) so that the lever (Zhao, FIG. 3, 1-1) is rotatably coupled (Zhao, Claim 1, lines 6-8).
With respect to Claim 15: 
Zhao in view of Wang discloses the terminal fastening structure of the connector, wherein the plug outer housing (Zhao, FIG. 3, 1-3) has a coupling locking protrusion 

Allowable Subject Matter
Claims 3-5, 8-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 3, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the plug inner housing has an angled type in which a second end facing the opening into which the tab terminals are inserted is closed and an additional opening is formed below the second end, as recited in claim 3, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 4, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the plug inner housing is inserted into and fixed to an inner side of the plug rear shield shell, and fixing grooves that are coupled to fixing protrusions provided on an inner surface of the plug rear shield shell are formed on upper and side surfaces of the outer plug inner housing, as recited in claim 4, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 5, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the plug inner housing is formed in a shape whose width is narrowed along a direction in which the tab terminals are inserted, corresponding to a shape of the plug rear shield shell, as recited in claim 5, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 8, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting each of the terminal holders includes: a terminal holder surface; a first hook formed on a first side of the terminal holder surface and fastened and fixed to an inside of an inner hole; and a second hook formed on a second side facing the first side of the terminal holder surface, and pressed by elasticity when the tab terminals are inserted and fixed in the plug inner housing and then restored, and allowing the tab terminals to be fastened and released between the plug inner housing and the terminal holders, as recited in claim 8, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 16, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the plug front shield shell includes a first lance coupled to an outer surface of the plug inner housing to prevent separation from the plug inner housing and a second lance coupled to an inner surface of the plug outer housing to prevent separation from the plug outer housing, as recited in claim 16, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 18, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the front shield shell includes an inner grounding portion protruding to the inside of the front shield shell to contact the plug rear shield shell for grounding and an outer grounding portion protruding to the outside of the plug front shield shell for grounding, as recited in claim 18, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 19, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the rear shield shell includes: an outer housing fixing protrusion protruding outwardly and fastened to an inner side of the plug outer housing, and an inner housing fixing protrusion protruding inwardly and fastened and fixed to the outside of the plug inner housing, as recited in claim 19, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 20, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the plug rear shield shell includes a contact provided on a surface of the plug rear shield shell and electrically connected to the plug front shield shell, as recited in claim 20, in conjunction with ALL the remaining limitations of the base claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PETER G LEIGH/Examiner, Art Unit 2831